Citation Nr: 1409023	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-15 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension benefits in the amount of $12,805.00.  


REPRESENTATION

Appellant represented by:  Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision in which the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania, denied the Veteran's claim for waiver of recovery of an overpayment of pension benefits in the amount of $12,805.00.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

After the claims file was received at the Board, a VA Form 21-22 appointing Virginia Department of Veterans Services as the appellant's representative was added to his Virtual VA eFolder.  This organization has not been afforded the opportunity to present written argument in support of the appeal or assist the Veteran in completing and submitting a VA Form 20-5655, Financial Status Report (FSR).  Due process considerations require that his representative be afforded the opportunity to participate in the processing of this appeal.

The Veteran seeks waiver of recovery of the overpayment of pension benefits, in the calculated amount of $12,805.00, on the basis of equity and good conscience.  He has alleged financial hardship in repaying this debt which is a proper consideration for waiving recovery.  There is no FSR of record.  

It is clear from the record that the Veteran was informed that his request for waiver was denied because he failed to provide a FSR, as financial hardship could not be determined without complete financial information.  Still, he has failed to provide the necessary FSR in subsequent mailings.  

The Veteran has alleged that he submitted a FSR in November 2010, but review of the file does not reveal such document having been received by VA.  The United States Court of Appeals for Veterans Claims has held that veterans are entitled to "basic fair play" in the adjudication of their claims.  Thurber v. Brown, 5 Vet. App. 119, 123 (1993).  In the context of this case, the Board is of the opinion that the Veteran should once again be provided with the opportunity to submit a FSR prior to any further adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a Financial Status Report, VA Form 20-5655, for completion and return to determine his entitlement to waiver of recovery of overpayment of pension benefits, in the calculated amount of $12,805.00, on the basis of equity and good conscience.  

2.  Provide the Veteran's representative, Virginia Department of Veterans Services, the opportunity to assist the Veteran in the completion and return of a Financial Status Report and the opportunity to submit written argument in support of the appeal.

3.  Thereafter, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).  

